EXHIBIT 10.1 STOCK PURCHASE AGREEMENT By and Among HELIX WIND, CORP., VENCO POWER GmbH and FIBER-TECH PRODUCTS GmbH, WESER ANLAGENTECHNIK BETEILIGUNGS GmbH AND CLANA POWER SYSTEMS GmbH, the Sellers, and DR. MATTHIAS PFALZ, ANDREAS GORKE AND REINHARD CALIEBE, the Principals Dated as of September 2, 2009 STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of September 2, 2009, among Helix Wind, Corp., a Nevada corporation listed on the Over-the-Counter Bulletin Board (“Helix” or the “Purchaser”), Venco Power GmbH, a German company (the “Company”), and Fiber-Tech Products GmbH, Weser Anlagentechnik Beteiligungs GmbH and CLANA Power Systems GmbH (collectively, the “Sellers”) and Dr. Matthias Pfalz, Andreas Gorke and Reinhard Caliebe (collectively, the “Principals”). W I T N E S S E T H: WHEREAS, the Sellers own all the issued and outstanding capital stock of the Company (the “Shares”); WHEREAS, the Purchaser desires to acquire from the Sellers, and the Sellers desire to sell to the Purchaser, the Shares upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements hereinafter set forth, the parties do hereby agree as follows: 1.CERTAIN DEFINITIONS. 1.1Defined Terms.As used in this Agreement, the following terms shall have the meanings specified or referred to below: "Affiliate" of any Person shall mean any Person which, directly or indirectly, controls or is controlled by that Person, or is under common control with that Person.For the purposes of this definition, "control" (including, with correlative meaning, the terms "controlled by" and "under common control with"), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. “Alternative Transaction" shall have the meaning set forth in Section 6.4. "Assets" shall mean all properties and assets of every kind and character or description, tangible or intangible, owned by the Company or otherwise used or held for use in connection with its business as of the Closing Date, including without limitation, the Intellectual Property, Company Licenses and Contracts. Assets shall expressly exclude improvements and enhancements to the Intellectual Property and any new products developed after the Closing. “Business Day" shall mean any day that is not a Saturday or a Sunday or a day on which banks located in California are authorized or required to be closed. "Cash Amount" shall mean the amount of 907,500 Euros, such amount to be payable by way of the Initial Cash Payment, as such Initial Cash Payment may be adjusted as provided for in Schedule 2, and in two additional cash payments to be made pursuant to the terms of the Secured Note. "Closing" shall have the meaning set forth in Section 3.1. "Closing Date" shall have the meaning set forth in Section 3.1. "Closing Date Liabilities" shall have the meaning set forth in Section 4.6. "Code" shall mean the Internal Revenue Code of 1986, as amended, and corresponding applicable statutes of the Finanzbehoerden.All citations to the Code or to the regulations promulgated thereunder shall include any amendments or any substitute or successor provisions thereto. "Company/Seller Approvals" shall have the meaning set forth in Section 4.5. "Company Licenses" shall mean all rights and incidents of interest in and to all licenses, franchises, grants, easements, exceptions, certificates, consents, permits, approvals, orders and other authorizations of any Governmental Body, all of which have been identified on Schedule 4.11. “Confidential Information” means trade secrets, confidential information and know-how (including but not limited to ideas, formulae, compositions, processes, procedures and techniques, research and development information, computer program code, performance specifications, support documentation, drawings, specifications, designs, business and marketing plans, and customer and supplier lists and related information). “Contemplated Transactions" shall mean the purchase of the Shares by the Purchaser from the Sellers and the execution, delivery and performance of and compliance with this Agreement and all other agreements to be executed and delivered pursuant to this Agreement. "Consulting Agreement" shall mean the Consulting Agreement to be delivered at Closing between the Purchaser and Dr. Matthias Pfalz, who is the current Operating Manager of the Company, such Consulting Agreement to be substantially in the form of Exhibit A, attached hereto. "Contracts" shall mean all contracts, agreements, commitments, notes, bonds, deeds of trust, indentures, leases, mortgages, arrangements, instruments and documents of any nature or description that the Company is party to or obligated by, including without limitation the License Agreements. "Damages" shall have the meaning set forth in Section 10.1. "Employment Agreements" shall mean the Employment Agreement to be delivered at Closing between the Purchaser and each of Reinhard Caliebe and Andreas Gorke, substantially in the forms of Exhibit C and Exhibit D, respectively, attached hereto. "Encumbrance" shall mean any security interest, pledge, mortgage, lien, charge, encumbrance, license, easement, right-of-way, cloud on title, adverse claim, preferential arrangement or restriction of any kind, including, but not limited to, any restriction on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership. "Escrow Agreement" shall mean the Escrow Agreement to be delivered at Closing among the Sellers, the Purchaser and such escrow agent as shall be selected and agreed to by the Parties prior to the Closing Date, substantially in the form of Exhibit E attached hereto. "Euros" shall mean the exchange rate of the Euro in dollars as published in the Wall Street Journal on the last publication date prior to the date any determination under this Agreement requiring such exchange rate is necessary. “Exhibits” shall be deemed to mean and shall be limited to those exhibits to this Agreement which are listed and set forth on the page of this Agreement entitled Exhibits and Schedules. “Finanzbehoerden” shall mean the German tax and revenue authorities which are the equivalent of the IRS in the United States. "GAAP" shall mean generally accepted accounting principles in the United States. "Governmental Body" shall mean any United States or German federal, state or local or any foreign government, governmental, regulatory or administrative authority, agency or commission or any court, tribunal or judicial or arbitral body or any quasi-governmental or private body exercising any regulatory or taxing authority thereunder. "Helix Shares" shall have the meaning and shall be adjusted as provided for and set forth in Section 2.2(b). “Initial Cash Payment” shall mean the cash sum of 550,000 Euros, as such amount may be adjusted as provided in Schedule 2. "Intellectual Property" shall mean any and all: (a) invention registrations, (b) patents (including but not limited to design patents), patent registrations and patent applications (including all reissues, divisions, continuations, continuations-in-part, extensions and reexaminations) and all improvements to the inventions disclosed in each such registration, patent or application, (c) trademarks, trademark rights, business identifiers, service marks, trade dress, logos, trade names, brand names and corporate names (and any deviations thereof), whether or not registered, including but not limited to all common law rights, and registrations and applications for registration thereof, including, but not limited to, all marks registered in any trademark offices throughout the world, (d) registered and unregistered copyrights in both published works and unpublished works (including but not limited to copyrights on designs) and registrations and applications for registration thereof, (e) computer software, including, without limitation, source code, operating systems and specifications, data, data bases, files, documentation and other materials related thereto, data and documentation, (f) all know-how, trade secrets and confidential or proprietary, technical and business information (including but not limited to ideas, pricing information, client lists and other data, formulas, compositions, inventions, and conceptions of inventions whether patentable or unpatentable and whether or not reduced to practice), (g) whether or not confidential, technology (including know-how and show-how), production processes and techniques, research and development information, drawings, specifications, designs, plans, proposals, technical data, copyrightable works, financial, marketing and business data, pricing and cost information, business and marketing plans and customer and supplier lists and information, (h) all goodwill associated therewith accruing from the dates of first use thereof, and all rights associated with the foregoing, (i) all Contracts or agreements granting any right, title, license or privilege under the intellectual property rights of any third party, and (j) all registered website and domain names. "IRS" shall mean the Internal Revenue Service. "Laws" shall mean all federal, state, local, regional, municipal or foreign laws, statutes, rules, regulations, ordinances, codes, decrees, judgments, orders or other legal requirements. "Liabilities" shall mean any and all liabilities, duties and obligations of, and claims against or relating to, the Company or the ownership, possession or use of any of the Assets or the Shares, whether accrued, unaccrued, absolute, contingent, known or unknown, asserted or unasserted (including, without limitation, all liabilities of the Company to any Person, including any employee, consultant, officer or director of the Company, or to their respective spouses and/or children and/or Affiliates, in any amount whatsoever, and all liabilities of the Company with respect to this Agreement or the Contemplated Transactions, including, without limitation, legal and accounting fees). “Liabilities Schedule” shall have the meaning set forth in Section 4.6. "License Agreements" shall have the meaning set forth in Section 4.13(b). "Lock-Up Agreement" shall mean the Lock-Up Agreement to be delivered at Closing by each of the Sellers, substantially in the form of Exhibit F attached hereto. "Party" shall mean any of the Purchaser, the Company, the Sellers or the Principals, as the case may be. “Patent” shall have the meaning set forth in Section 2.2(a). "Patent Default Date " shall mean the second anniversary of the Closing Date. "Person" shall mean any individual, corporation, limited liability company, partnership, joint venture, trust, association, unincorporated organization, other entity or Governmental Body. "Purchase Price" shall have the meaning set forth in Section 2.2. "Put Right Agreement" shall mean the Put Right Agreement to be delivered at Closing among each of the Sellers and Helix, substantially in the form of Exhibit G attached hereto. "Purchaser Indemnified Parties" shall have the meaning set forth in Section 10.1. "Records" shall mean all documents and records relating to the Company and its business (including without limitation, all employment and personnel records, technical design and know-how, sales data, customer lists, and all other information relating to customers, representatives, distributors and suppliers and other information including advertising materials) and copies of all accounting books, records, ledgers and electronic data processing materials. “Schedules” shall be deemed to mean and shall be limited to those schedules to this Agreement which are listed and set forth on the page of this Agreement entitled Exhibits and Schedules. "Second Cash Payment" shall have the meaning set forth in Section 2.2(a). "Secured Note" shall mean that certain Secured Promissory Note to be issued on the Closing Date to the Sellers in the amount of the cash portion of the purchase price which is to be paid following Closing, as provided for in Section 2.2(a), and being in the form attached hereto as Exhibit H. "Seller Indemnified Parties" shall have the meaning set forth in Section 10.2. “Sellers’ Loans” shall mean the [approximately 497,432 Euros] aggregate amount of loans made by the Sellers and third parties to the Company as of the Closing Date. Said loans shall be repaid by the Company at and following Closing in accordance with the payment schedule which is set forth on attached Schedule 4.6, and to the extent any amount is not paid at Closing, the Sellers’ Loans shall be amended to reflect payment by the Company to the Sellers over the 24-month period subsequent to Closing, subject to adjustments and offsets as provided herein. "Taxes" shall mean all taxes, charges, fees, imposts, levies or other assessments, including, without limitation, all net income, gross receipts, capital, sales, use, ad valorem, value added, transfer, franchise, profits, inventory, capital stock, license, withholding, payroll, employment, social security, unemployment, excise, severance, stamp, occupation, property and estimated taxes, customs duties, fees, assessments and charges of any kind whatsoever, together with any interest and any penalties, fines, additions to tax or additional amounts imposed by any Governmental Body and shall include any transferee liability in respect of Taxes. "Tax Returns" shall mean any federal, state, local or foreign return, report, information return or other document (including any related or supporting information) filed or required to be filed with any Governmental Body in connection with the determination, assessment or collection of any Taxes or the administration of any laws, regulations or administrative requirements relating to any Taxes. "Third Cash Payment" shall have the meaning set forth in Section 2.2(a). "Transaction Documents" shall mean, collectively, this Agreement, the Escrow Agreement, the Secured Note, the Employment Agreements, the Consulting Agreement, the Lock-Up Agreement, the Put Right Agreement and any and all agreements, exhibits, schedules, certificates, instruments and other documents contemplated hereby or executed and delivered in connection herewith. 1.2Construction.As used in this Agreement, the masculine, feminine or neuter gender and the singular or plural numbers shall each be deemed to include the other whenever the context so requires. This Agreement shall be construed as a whole and in accordance with its fair meaning and without regard to any presumption or other rule requiring construction against the Party causing this Agreement or any part hereof to be drafted. The language used in this Agreement will be deemed to be the language chosen by the Parties to express their mutual intent, and no rules of strict construction will be applied against any Party. The Parties acknowledge that each Party has reviewed this Agreement and has had the opportunity to have it reviewed by legal counsel of its own choosing. If any words or phrases are stricken or otherwise eliminated, whether or not other words or phrases have been added, this Agreement shall be construed as if the words or phrases stricken or otherwise eliminated were never included in this Agreement. 2.PURCHASE AND SALE OF SHARES. 2.1Purchase and Sale of Shares.Upon the terms and subject to the conditions set forth herein, and on the basis of the representations and warranties contained herein, at the Closing, the Sellers shall sell, convey, transfer, assign and deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept from the Sellers, all of the Sellers’ right, title and interest in and to the Shares, free and clear of any Encumbrance, such Shares constituting 100% of the Company’s outstanding capital stock. 2.2Purchase Price.The purchase price for the Shares (the "Purchase Price") shall be 2,750,000 Euros, consisting of (i) the Cash Amount, adjusted as provided in (a) below, and (ii) the balance payable in shares of common stock of Helix, adjusted as provided in (b) below. The stock portion of the purchase price shall be reduced by 250,000 Euros to reflect a decrease in value of the Vertikon technology. (a)Cash and Note.At the Closing, the Purchaser shall deliver to the Company (i) the Initial Cash Amount of 550,000 Euros by wire transfer of such funds to an account designed by the Sellers at least two Business Days prior to Closing and (ii) the Secured Note. The Secured Note shall provide that 115,000 Euros shall be due and payable to the Sellers on the 12-month anniversary of the Closing Date (the “Second Cash Payment”), and 242,500 Euros shall be due and payable to the Sellers on the 24-month anniversary of the Closing Date (the “Third Cash Payment”).If the Parties negotiate different payment terms for the Cash Payment at Closing and at 12 and 24 months, then the Secured Note shall reflect those terms. The Secured Note shall be made and executed by, and shall constitute the binding obligation of, the Purchaser.The Secured Note shall be (i) secured by all the Assets , and (ii) automatically null and void upon the Patent Default Date if Dr. Matthias Pfalz and Reinhard Caliebe do not reasonably assist in the filing in the United States of the contemplated patents for the blade and support structures utilized in the VENCO turbines(the “Patent”). The Third Cash Payment shall be further secured pursuant to the terms of the Escrow Agreement, which shall provide that 7.5% of the gross sales of turbines sold by the Company shall be deposited into the escrow account established thereunder and shall be disbursed to the Sellers upon the date that the Third Cash Payment is due. For purposes of the foregoing, Dr. Matthias Pfalz and Reinhard Caliebe shall be deemed to have fully satisfied their obligations hereunder to have reasonably assisted in the filing of the Patent if and to the extent they have cooperated, as reasonably within their power and control, with the reasonable written requests of the Purchaser for the filing of the Patent and have signed and, to the extent necessary, participated in the preparation and submission of, applicable applications necessary for the filing of the Patent; provided that, neither Dr. Matthias Pfalz nor Reinhard Caliebe shall have or incur any financial responsibility or liability in connection with the filing of the Patent and neither such individual shall be required to expend or advance any sums or amounts in connection therewith, all such costs and expenses relating to or incurred in connection with the Patent being the sole and exclusive obligation of the Purchaser. The Secured Note shall provide that the Second Cash Payment shall be reduced by the amount that the Damage, if any, exceeds the Closing Date Liabilities; provided that, the amount of any such reduction of the Second Cash Payment shall in no event or under any circumstances exceed the sum of 40,000.00 Euros. The Secured Note shall provide that the Third Cash Payment shall be contingent on certain events having occurred prior to the second anniversary of the Closing Date, all as described in the Secured Note. The Secured Note shall be secured by the granting of a security interest in all of the Assets of the Company, which security interest shall be memorialized and embodied by the security agreement which is provided for in the Secured Note and which provides or shall provide that in the event of a default by Purchaser under the terms of the Secured Note, under this Agreement or under any of the other Transaction Documents, the Sellers shall be entitled to, among other remedies, exercise all of the rights of a secured party under the laws of the United Kingdom. (b)Helix Shares. At the Closing, the Purchaser shall cause to be issued to the Sellers, pro ratably, the number of shares of common stock of Helix (the “Helix Shares”) equal to the quotient of (x) 1,592,500 Euros and (y) the weighted average conversion rate of the Euro for the ten (10) Business Days prior to the Closing Date divided by (z) $2.00 (US). In accordance with the formula set forth on Schedule 2, the Initial Cash Payment and the number of Euros set forth in Section 2.2(b) shall be adjusted on the Closing Date. 2.3Exhibits to be Delivered.The Parties have agreed to execute and deliver this Agreement based on the Schedules and Exhibits attached hereto (collectively, the “Agreement Exhibits”), on the condition that, notwithstanding anything contained herein to the contrary, if the due diligence review to be done by the Purchaser after the date hereof indicates that any of the information disclosed on the Agreement Exhibits is inaccurate, incomplete or untrue in any material way, the Purchaser shall have the right, in its sole and absolute discretion, to terminate this Agreement, whereupon this Agreement shall be terminated and have no further force and effect and neither Party shall have any liability or responsibility to the other. 3.THE CLOSING. 3.1Closing Date.The closing of the transactions contemplated by this Agreement (the "Closing") shall take place at the offices of the Purchaser within two (2) Business Days after the date on which all of the conditions and obligations of the Parties as set forth in Articles 7 and 8 of this Agreement shall have been substantially satisfied in all material respects or otherwise duly waived, or on such other date and at such other place and date as the Purchaser and the Sellers may hereafter agree upon in writing (such date and time of the Closing being referred to herein as the "Closing Date"). 3.2Deliveries by the Purchaser at the Closing.At the Closing, the Purchaser shall deliver to the Sellers the following: (i) the Initial Cash Payment; (ii) the Secured Note, duly executed by the Purchaser and containing a security agreement as hereinabove described reasonably acceptable to the Sellers; (iii) the Escrow Agreement, duly executed by the Purchaser; (iv) the Helix Shares, or an instruction letter reasonably acceptable to the Sellers and being executed by the Purchaser instructing the transfer agent for Helix to issue the Helix Shares to the Sellers; (v) the Employment Agreements, duly executed by the Purchaser; (vi) the Consulting Agreement, duly executed by the Purchaser; (vii) the Put Right Agreement, duly executed by Helix; (viii) the certificates referred to in Section 8.1; (ix) such other instruments and certificates as may be reasonably requested by the Sellers; and (x) the legal opinion described in Section 8.8. 3.3Deliveries by the Sellers or the Company at the Closing.At the Closing, the Company and/or the Sellers shall deliver to the Purchaser the following: (i) stock powers duly executed in blank, or such other written evidence of the full transfer of the Shares as shall be reasonably requested by Purchaser (there are no actual Certificates evidencing the Shares); (ii) if applicable, payoff letters, termination statements and other documentation relating to the release of all Encumbrances on the Assets; (iii) the Company/Seller Approvals; (iv) the Secured Note, duly executed by the Sellers and containing a security agreement as hereinabove described reasonably acceptable to the Purchaser; (v) the Escrow Agreement, duly executed by the Company and the Sellers; (vi) the Employment Agreements, duly executed by Reinhard Caliebe and Andreas Gorke, as the case may be; (vii) the Consulting Agreement, duly executed by Dr. Matthias Pflaz; (viii) the Put Right Agreement, duly executed by the Sellers; (ix) the Lock-Up Agreement, duly executed by the Sellers; (x) all Intellectual Property used by the Company not in the name of the Company, including without limitation,all patent applications and the petty patent for 50kw held jointly by Heos and one of the Principals, all to be assigned to the Company; (xi) such other instruments and certificates as may be reasonably requested by the Purchaser; and (xi) the legal opinion described in Section 7.3. 4.REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE PRINCIPALS.The Sellers and the Principals,jointly and severally, hereby represent and warrant to the Purchaser, to the best of their knowledge and belief, as follows: 4.1Organization and Good Standing.The Company is a corporation duly organized, validly existing and in good standing under the laws of Germany.The Company has all requisite corporate or other power to own, operate and lease the Assets and carry on its business as the same is now being conducted and as contemplated to be conducted. 4.2Capitalization of the Company.3 shares of stock of the Company, which allow for a total of 540 votes, are issued and outstanding, such stock having a par value of 50 Euros per share.The number of authorized, but unissued shares of stock of the Company shall be provided by the Sellers and the Company to the Purchaser prior to the Closing Date.All of the outstanding shares of the capital stock of the Company are validly issued, fully paid and non-assessable and owned solely by the Sellers. There are, and at the Closing there will be, no outstanding subscriptions, options, rights, warrants, convertible securities, preemptive rights or other agreements, or understandings with respect to the voting, sale, transfer, rights of first refusal, rights of first offer, proxy or registration or calls, demands or commitments of any kind relating to the issuance, sale or transfer of any capital stock or other equity securities of the Company, whether directly or upon the exercise or conversion of other securities.There are, and at the Closing there will be, no outstanding contractual obligations of the Company or the Sellers to repurchase, redeem or otherwise acquire any shares of their respective capital stock or to provide funds to, or make any investment (in the form of a loan, capital contribution or otherwise) in, any other Person. The Company does not and has never maintained any stock, partnership, joint venture or any other security or ownership interest in any other Person. The Shares constitute 100% of the issued and outstanding capital stock of the Company, and, upon consummation of the Contemplated Transactions, the Purchaser will own 100% of the issued and outstanding capital stock of the Company, free and clear of any Encumbrance other than those restrictions imposed by applicable securities Laws. 4.3Authority Relative to Agreement.The Company has all requisite power and authority, corporate or otherwise, to execute, deliver and perform its obligations under this Agreement and has taken all action, corporate or otherwise, necessary in order to execute and deliver the Transaction Documents and all other instruments or agreements to be executed by the Company in connection herewith and to consummate the Contemplated Transactions.Each of the Sellers has the capacity and authorization to execute and deliver the Transaction Documents and all other instruments or agreements to be executed by the Sellers in connection herewith and to consummate the Contemplated Transactions.
